 

--------------------------------------------------------------------------------

Exhibit 10.1
 
[logo.jpg]
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (“Agreement”)  is made and entered into as
of  __________________, 20__, by and between Lenco Mobile Inc., a Delaware
corporation (the “Company”), and _________________________ (“Indemnitee”), with
reference to the following facts:
 
A.           The Company desires the benefits of having Indemnitee serve as an
officer and/or director secure in the knowledge that any and all expenses,
liability or losses incurred by him or her in his or her good faith service to
the Company will be borne by the Company or its successors and assigns.
 
B.           Indemnitee is aware of the substantial risks of litigation and
other claims being asserted against directors and officers of public companies
and is willing to serve in his or her position with the Company only on the
condition that he or she be indemnified for such expenses, liability or losses.
 
C.           Article 7 of the Company’s Amended and Restated Certificate of
Incorporation as in effect on the date hereof (the “Certificate”) provides for
the mandatory indemnification, to the fullest extent permitted by Delaware law,
of directors and officers of the Company, from and against any and all expense,
liability and loss reasonably incurred or suffered by such persons in connection
with their service to the Company, and provides that such right to
indemnification is not exclusive of any other rights which any person may have
or later acquire under any statute, provision of the Certificate, bylaw,
agreement, vote of stockholders or disinterested directors or otherwise.
 
D.           Article 9 of the Company’s Amended and Restated Bylaws as in effect
on the date hereof (“Bylaws”) provides for the mandatory indemnification of any
officer or director, or any former officer or director, against any and all of
the expenses, liabilities or other matters to the fullest extent authorized by
the Delaware General Corporation Law.
 
NOW, THEREFORE, in consideration of the foregoing premises, and intending to be
legally bound, the parties hereby agree as follows:
 
1.           Definitions.  For purposes of this Agreement:
 
1.1           “Agent” shall mean any person who is or was a director, officer,
employee or agent of the Company, or a subsidiary of the Company whether serving
in such capacity or as a director, officer, employee, agent, fiduciary or other
official of another corporation, joint venture, trust or other enterprise at the
request of, for the convenience of, or to represent the interests of the Company
or a subsidiary of the Company.
 

 
 

--------------------------------------------------------------------------------

 

1.2           “Change of Control” shall mean, solely for purposes of this
Agreement, the occurrence of any of the following events after the date of this
Agreement:
 
(a)           A change in the composition of the board of directors of the
Company (the “Board”), as a result of which at least one-half (1/2) of the
incumbent directors are not directors who either (a) had been directors of the
Company twenty-four (24) months prior to such change or (b) were elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the directors who had been directors of the Company twenty-four (24)
months prior to such change and who were still in office at the time of the
election or nomination; or
 
(b)           Any “person” (as such term is used in sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), through
the acquisition or aggregation of securities is or becomes the beneficial owner
(in accordance with the definition of beneficial ownership in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities ordinarily (and apart from rights
accruing under special circumstances) having the right to vote at elections of
directors (the “Capital Stock”); provided, however, that any change in ownership
of the Company’s securities by any person resulting solely from a reduction in
the aggregate number of outstanding shares of Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company; notwithstanding the
foregoing, the formation of a “group” (as such term is used in section 13(d) of
the Exchange Act) composed exclusively of persons who were stockholders of the
Company prior to the formation thereof, none of whom acquired any shares of
Capital Stock within six months prior thereto, shall not be deemed to constitute
a Change of Control; or
 
(c)           A transfer of all or substantially all of the assets of the
Company to another person who is not a wholly owned subsidiary of the Company;
or
 
(d)           A merger or consolidation of the Company with another corporation
or entity where, as a result of such merger or consolidation, less than fifty
percent (50%) of the outstanding voting securities of the surviving or resulting
company shall then be owned by the stockholders of the Company immediately prior
to such merger or consolidation.
 
1.3           “Delaware Law” means the Delaware General Corporation Law, as
amended and in effect from time to time or any successor or other statutes of
Delaware having similar import and effect.
 
1.4           “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is being sought by Indemnitee.
 
1.5           “Expenses” shall include, without limitation, (a) all reasonable
direct and indirect costs incurred, paid or accrued, (b) all reasonable
attorneys’ fees, retainers, court costs, transcripts, fees of experts, witness
fees, travel expenses, food and lodging expenses while traveling, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service,
freight or other transportation fees and expenses, (c) all other reasonable
disbursements and out-of-pocket expenses, and (d) amounts paid in settlement, to
the extent not prohibited by Delaware Law.
 

 
-2-

--------------------------------------------------------------------------------

 

1.6           “Independent Counsel” shall mean a law firm or a member of a law
firm that neither is presently nor in the past five years has been retained to
represent:  (a) the Company, the Board, any committee of the Board, an affiliate
of the Company or Indemnitee in any matter material to either party or (b) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing would have a conflict of interest in representing either
the Company or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement.
 
1.7           “Liabilities” shall mean liabilities of any type whatsoever,
including, but not limited to, judgments, arbitral awards, fines, ERISA or other
excise taxes and penalties, and amounts paid in settlement (including all
interest, assessments or other charges paid or payable in connection with any of
the foregoing).
 
1.8           “Proceeding” shall mean any threatened, pending or completed
action, hearing, suit or any other proceeding, whether civil, criminal,
arbitrative, administrative, investigative or any alternative dispute resolution
mechanism, including without limitation any Proceeding brought by or in the
right of the Company, in which Indemnitee was, is or will be involved as a
party, witness or otherwise, by reason of the fact that Indemnitee is or was an
Agent of the Company, by reason of any action taken by him or her or any
inaction on his or her part while acting as an Agent of the Company, whether or
not he or she is acting or serving in any such capacity at the time any such
Proceeding commences or is ongoing.
 
2.           Employment Rights and Duties.  Subject to any other obligations
imposed on either of the parties by contract or by law, and with the
understanding that this Agreement is not intended to confer employment rights on
the Indemnitee which the Indemnitee did not possess on the date of the execution
hereof, Indemnitee agrees to serve as a director or officer of the Company so
long as he or she is duly appointed or elected and qualified in accordance with
the applicable provisions of the Certificate and the Bylaws of the Company and
until such time as he or she resigns or fails to stand for election or until his
or her employment terminates. Indemnitee may from time to time also perform
other services at the request, or for the convenience of, or otherwise
benefiting the Company.  Indemnitee may at any time and for any reason resign or
be removed from such position (subject to any other contractual obligation or
other obligation imposed by operation of law), in which event the Company shall
have no obligation under this Agreement to continue Indemnitee in any such
position.  For sake of clarity, in the event of such resignation or removal,
this Agreement shall survive according to its terms.
 
3.           Directors’ and Officers’ Insurance.
 
3.1           The Company shall maintain an insurance policy or policies
providing liability insurance for directors and officers (“D&O Insurance”) of
the Company covering Indemnitee and shall provide to the Indemnitee coverage to
the maximum extent available for any such director or officer (as the case may
be) under such policy or policies. The terms of such policy shall be no less
favorable in all material respects to Indemnitee than the provisions of Policy
Number NSP2380696 issued to the Company by Great American Insurance Companies
(to the extent that such coverage is available).  The Company shall give prompt
notice of the commencement of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policies.
 

 
-3-

--------------------------------------------------------------------------------

 

3.2           For six years after the resignation or termination of the
Indemnitee’s service as a director or officer of the Company, the Company will
continue to provide D&O Insurance in respect of acts or omissions occurring
prior to the date of resignation or termination covering Indemnitee on terms
with respect to coverage and amount no less favorable than those of such policy
in effect on the date of resignation or termination.
 
4.           Indemnification. The Company shall indemnify Indemnitee and hold
Indemnitee harmless to the fullest extent authorized or permitted by Delaware
Law in effect on the date hereof, and as Delaware Law may from time to time be
amended (but, in the case of any such amendment, only to the extent such
amendment permits the Company to provide broader indemnification rights than
Delaware Law permitted the Company to provide before such amendment), against
any and all Liabilities arising out of or related to any Proceeding.  Without in
any way diminishing the scope of the indemnification provided by this Section 4,
the Company shall indemnify Indemnitee (i) if and whenever he or she is or was a
witness, party or is threatened to be made a witness or a party to any
Proceeding, against all Expenses and Liabilities actually and reasonably
incurred by Indemnitee or on his or her behalf in connection with the
investigation, defense, settlement or appeal of such Proceeding, and (ii) in
connection with any claim asserted or action brought by the Indemnitee for
payment or indemnification of Liabilities or Expenses or advance payment of
expenses under this Agreement or any other agreement, resolution, provision of
the Certificate or Bylaws or any statute or rule of law now or hereafter in
effect, relating to any Proceeding, or for specific performance of any provision
of this Agreement, or for recovery under any directors’ and officers’ liability
insurance policy or policies maintained by the Company, regardless of whether
the Indemnitee is ultimately determined to be entitled to such payment,
indemnification, advance or insurance recovery, as the case may be.  In addition
to, and not as a limitation of, the foregoing, the rights of indemnification of
Indemnitee provided under this Agreement shall include those rights set forth in
Sections 5, 6 and 7 below.  If the Indemnitee is entitled under this Agreement
to payment for some or a portion of any Liabilities or Expenses relating to a
Proceeding, but not for the total amount thereof, the Company shall nevertheless
pay the Indemnitee for the portion thereof to which he or she is entitled.
 
5.           Advancement. The Company shall advance, to the extent not
prohibited by law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed.  The Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement which shall constitute an agreement pursuant to which the Indemnitee
undertakes to the fullest extent required by law to repay the advance if and to
the extent that it is ultimately determined by a court of competent jurisdiction
in a final judgment, not subject to appeal, that Indemnitee is not entitled to
be indemnified by the Company. This Section 5 shall not apply to any claim made
by Indemnitee for which indemnity is excluded pursuant to Section 10.  The right
to advances under this paragraph shall in all events continue until final
disposition of any Proceeding, including any appeal therein.
 

 
-4-

--------------------------------------------------------------------------------

 

6.           Procedure for Determination of Entitlement to Indemnification.
 
6.1           Request for Indemnification.  Whenever Indemnitee believes that he
or she is entitled to indemnification pursuant to this Agreement, Indemnitee
shall submit a written request for indemnification (the “Indemnification
Request”) to the Company to the attention of the Chief Executive Officer with a
copy to the Secretary.  This request shall include documentation or information
which is reasonably necessary for the Company to determine the  entitlement of
the Indemnitee to indemnification and which is reasonably available to
Indemnitee.  Determination of Indemnitee’s entitlement to indemnification shall
be made no later than thirty (30) days after receipt of the Indemnification
Request.  The Chief Executive Officer or the Secretary shall, promptly upon
receipt of Indemnitee’s Indemnification Request, advise the Board in writing
that Indemnitee has made such request for indemnification.
 
6.2           Initial Determination.  Following receipt by the Company of an
Indemnification Request, an initial determination, if required by applicable
law, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case by one of the following four methods, which shall be at the
election of the Board of Directors:  (1) by a majority vote of the Disinterested
Directors, even though less than a quorum, (2) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum, (3) if there are no Disinterested Directors or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee, or
(4) by a majority vote of the stockholders of the Company.  Notwithstanding the
foregoing, following a Change of Control, the determination shall be made by
Independent Counsel pursuant to clause (3) above.  The Company agrees to bear
any and all Expenses reasonably incurred by Indemnitee or the Company in
connection with the determination of Indemnitee’s entitlement to indemnification
by any of the above methods.
 
7.           Presumptions and Effect of Certain Proceedings.  Upon making an
Indemnification Request, Indemnitee shall be presumed to be entitled to
indemnification under this Agreement and the Company shall have the burden of
proof by clear and convincing evidence to overcome that presumption in reaching
any contrary determination.  The termination of any Proceeding by judgment,
order, settlement, arbitration award or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, (a) adversely affect the
rights of Indemnitee to indemnification except as indemnification may be
expressly prohibited under this Agreement, (b) create a presumption that
Indemnitee did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company or (c)
with respect to any criminal action or proceeding, create a presumption that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.
 

 
-5-

--------------------------------------------------------------------------------

 

8.           Remedies of Indemnitee in Cases of Determination not to Indemnify
or to Advance Expenses.
 
8.1           Appeal of Initial Determination.  In the event that (a) an initial
determination is made that Indemnitee is not entitled to indemnification, (b)
advances for Expenses are not made when and as required by this Agreement, (c)
payment has not been timely made following a determination of entitlement to
indemnification pursuant to this Agreement or (d) Indemnitee otherwise seeks
enforcement of this Agreement, Indemnitee shall be entitled to a final
adjudication in an appropriate court of the State of Delaware of his or her
entitlement to such indemnification or advance.  A court to which Indemnitee may
apply for enforcement of this Agreement shall give no deference or weight to an
initial determination made by the Company pursuant to the methods set forth in
Section 6.2 above that, in whole or in part, Indemnitee is not entitled to
indemnification.
 
8.2           Binding Effect of Initial Determination.  If an initial
determination is made or deemed to have been made pursuant to the terms of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in the absence of (a) a misrepresentation of a
material fact by Indemnitee in the request for indemnification or (b) a specific
finding (which has become final) by a court of competent jurisdiction or
arbitrator that all or any part of such indemnification is expressly prohibited
by law.
 
8.3           Specific Performance.  The Company and Indemnitee agree herein
that a monetary remedy for breach of this Agreement, at some later date, will be
inadequate, impracticable and difficult to prove, and further agree that such
breach would cause Indemnitee irreparable harm.  Accordingly, the Company and
Indemnitee agree that Indemnitee shall be entitled to temporary and permanent
injunctive relief to enforce this Agreement without the necessity of proving
actual damages or irreparable harm.  The Company and Indemnitee further agree
that Indemnitee shall be entitled to such injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bond or other undertaking in connection therewith.  Any
such requirement of bond or undertaking is hereby waived by the Company, and the
Company acknowledges that in the absence of such a waiver, a bond or undertaking
may be required by the court.
 
8.4           Expenses.  Expenses reasonably incurred by Indemnitee in
connection with his or her Indemnification Request under, seeking enforcement
of, or to recover damages for breach of this Agreement shall be borne and
advanced by the Company, unless a court of competent jurisdiction or arbitrator
determines that each and every material assertion made by Indemnitee in such
action was either not made in good faith or was frivolous.
 

 
-6-

--------------------------------------------------------------------------------

 

9.           Other Rights to Indemnification. Indemnitee’s rights of
indemnification and advancement of expenses provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may now or in the
future be entitled under applicable law, the Certificate, the Bylaws, an
employment agreement, a vote of stockholders or Disinterested Directors,
insurance or other financial arrangements or otherwise.
 
10.           Limitations on Indemnification.  No indemnification pursuant to
Section 4 shall be paid by the Company nor shall Expenses be advanced pursuant
to Section 4:
 
10.1           Insurance.  To the extent that Indemnitee is reimbursed pursuant
to such insurance as may exist for Indemnitee’s benefit.  Notwithstanding the
availability of such insurance, Indemnitee also may claim indemnification from
the Company pursuant to this Agreement by assigning to the Company any claims
under such insurance to the extent Indemnitee is paid by the
Company.  Indemnitee shall reimburse the Company for any sums he or she receives
as indemnification from other sources to the extent of any amount paid to him or
her for that purpose by the Company;
 
10.2           Section 16(b).  On account and to the extent of any wholly or
partially successful claim against Indemnitee for an accounting of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Exchange Act, any amendments thereto or
similar provisions of any federal, state or local statutory law; or
 
10.3           Indemnitee’s Proceedings.  In connection with all or any part of
a Proceeding which is initiated or maintained by or on behalf of Indemnitee, or
any Proceeding by Indemnitee against the Company or its directors, officers,
employees or other agents, unless (a) such indemnification is expressly required
to be made by Delaware Law, (b) the Proceeding was authorized by a majority of
the Disinterested Directors, (c) there has been a Change of Control or (d) such
indemnification is provided by the Company, in its sole discretion, pursuant to
the powers vested in the Company under Delaware Law.
 
11.           Duration and Scope of Agreement; Binding Effect. This Agreement
shall continue so long as Indemnitee shall be subject to any possible
Proceeding.  This Agreement shall be binding upon the Company and its successors
and assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company) and shall inure to the benefit of Indemnitee and his or her
spouse, assigns, heirs, devisees, executors, administrators and other legal
representatives.
 
12.           Notice by Indemnitee and Defense of Claims.
 
12.1           Notice of Claims.  Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter
which may be subject to indemnification hereunder, whether civil, criminal,
arbitrative, administrative or investigative; but the omission so to notify the
Company will not relieve it from any liability which it may have to Indemnitee
if such omission does not actually prejudice the Company’s rights and, if such
omission does prejudice the Company’s rights, it will relieve the Company from
liability only to the extent of such prejudice; nor will such omission relieve
the Company from any liability which it may have to Indemnitee otherwise than
under this Agreement.
 

 
-7-

--------------------------------------------------------------------------------

 

12.2           Defense of Claims.  Except as otherwise provided below, to the
extent that it may wish, the Company jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee.  After notice from the Company to
Indemnitee of its election so to assume the defense thereof and the assumption
of such defense, the Company will not be liable to Indemnitee under this
Agreement for any attorney fees or costs subsequently incurred by Indemnitee in
connection with Indemnitee’s defense except as otherwise provided
below.  Indemnitee shall have the right to employ his or her counsel in such
Proceeding but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof and the assumption of such
defense shall be at the expense of Indemnitee unless (i) the employment of
counsel by Indemnitee has been authorized by the Company in writing, (ii)
Indemnitee shall have reasonably concluded that there is or is reasonably likely
to be a conflict of interest between the Company and Indemnitee in the conduct
of the defense of such action or (iii) the Company shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of counsel shall be at the expense of the Company.
 
12.3           Settlements.  The Company shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any action
or claim effected without its written consent.  The Company shall not settle any
action or claim which would impose any limitation, payment obligation, cost or
penalty on Indemnitee without Indemnitee’s written consent.  Neither the Company
nor Indemnitee will unreasonably withhold its consent to any proposed
settlement.
 
12.4           Cooperation.  Indemnitee shall provide reasonable cooperation to
the Company and counsel selected pursuant to Section 12.2 in connection with the
defense of any Proceeding, including providing to the Company and such counsel,
upon reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such defense.  Any Expenses
reasonably incurred by Indemnitee in so cooperating shall be borne by the
Company and the Company hereby indemnifies and agrees to hold Indemnitee
harmless therefrom.
 
13.           Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever other than as set forth in Section 9, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the Expenses
and Liabilities incurred by Indemnitee in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect the relative benefits received by the Company and all Agents of
the Company, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, from the transaction(s) from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all Agents of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such Expenses and Liabilities, as well as any
other equitable considerations which may be required to be considered under
applicable law.  The relative fault of the Company and all Agents of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary and the
degree to which their conduct is active or passive.
 

 
-8-

--------------------------------------------------------------------------------

 

14.           Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two (2) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.
 
15.           Miscellaneous Provisions.
 
15.1           Severability; Partial Indemnity.  If any provision or provisions
of this Agreement (or any portion thereof) shall be held by a court of competent
jurisdiction or arbitrator to be invalid, illegal or unenforceable for any
reason whatever: (a) such provision shall be limited or modified in its
application to the minimum extent necessary to avoid the invalidity, illegality
or unenforceability of such provision; (b) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby; and (c) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision (or portion thereof) held invalid, illegal or
unenforceable. If Indemnitee is entitled under any provision of this Agreement
to indemnification by the Company for some or a portion of any Expenses or
Liabilities of any type whatsoever incurred by him or her in the investigation,
defense, settlement or appeal of a Proceeding but not entitled to all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
such total amount except as to the portion thereof for which it has been
determined pursuant to Section 6 hereof that Indemnitee is not entitled.
 
15.2           Entire Agreement.  This Agreement represents the entire agreement
between the parties hereto, and there are no other agreements, contracts or
understanding between the parties hereto with respect to the subject matter of
this Agreement, except as provided in Sections 3 and 9 or otherwise specifically
referred to herein.
 
15.3           Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties to this Agreement.  No waiver of any provision of this Agreement
shall be deemed to constitute a waiver of any of the provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.  No waiver
of any provision of this Agreement shall be effective unless executed in
writing.
 

 
-9-

--------------------------------------------------------------------------------

 

15.4           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given:  (i) upon personal delivery to the party to be notified, (ii) when sent
by confirmed facsimile if sent during normal business hours of the recipient,
and if not so confirmed, then on the next business day, (iii) when sent by
electronic mail if sent during normal business hours of the recipient, and if
not so confirmed, then on the next business day, or (iv) one (1) business day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent:
 
(a)           To Indemnitee at the address set forth below Indemnitee signature
hereto.
 
(b)           To the Company at:
 
Lenco Mobile Inc.
345 Chapala Street
Santa Barbara, California 93010
Attention: Michael Levinsohn
Facsimile:  (619) 568-3148
E-mail: mlevinsohn@lencomobile.com


With a Copy to:


Sheppard Mullin Richter & Hampton, LLP
12275 El Camino Real, Suite 200
San Diego, CA 92130
Attention: James A.  Mercer III
Facsimile: 858-523-6705
E-mail: jmercer@sheppardmullin.com
 
 
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
15.5           Governing Law.  The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, as applied to contracts between Delaware residents entered
into and to be performed entirely within Delaware.
 
15.6           Consent to Jurisdiction.  The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this agreement and agree that any action instituted under this
agreement shall be brought only in the state courts of the State of Delaware.
 
15.7           Counterparts.  This Agreement may be executed in one or more
counterparts, and may be delivered by facsimile transmission or by electronic
mail in portable document format (“PDF”) or other means intended to preserve the
original graphical content of the signature.  Each of such facsimile, PDF or
other counterparts shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.
 
[SIGNATURES FOLLOW ON THE NEXT PAGE]
 

 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on the day and year first above written.
 
 

 
LENCO MOBILE INC.




By:                                                              
Name:
Title:




INDEMNITEE




By:                                                              
Name:
Title:
Address:
_________________________
_________________________
_________________________
Telephone:                                                
Facsimile:                                                          

 
 


[SIGNATURE PAGE TO LENCO MOBILE INC. INDEMNIFICATION AGREEMENT]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-11-

--------------------------------------------------------------------------------

 